Chief Justice Campbell
delivered the opinion of the court.
This is an appeal from a judgment of the district court of Pueblo county dismissing a writ of certiorari which was brought in that court to review proceedings in an election contest over the rival claims of two aldermen, heard before the city council of the city of Pueblo which resulted in the exclusion of appellant here (petitioner below) from the office, and the seating of his opponent. The district court ruled that it could inquire no further than to ascertain if the city council had jurisdiction, and regularly pursued its authority, and determining those questions in the affirmative, dismissed the writ.
It is clear that this court has not jurisdiction to review the judgment. Under the statute which controls, no writ of error from, or appeal to, the supreme court shall lie to review the final judgment of any inferior court unless the judgment, or, in replevin, the value found, exceeds two thousand five hundred dollars, or unless the matter in con*161troversy relates to a franchise or freehold, or a construction of a provision of the state or federal constitution is necessary to the determination of the case. Neither of these elements is present. The amount of the judgment does not confer jurisdiction, and no freehold is involved. No constitutional question fairly debatable is urged by counsel, and the only feature suggested at the oral argument that brings the case within the statute is that a franchise is involved. But in Londoner v. The People ex rel. Barton, 15 Col. 246, and People ex rel. Jones v. Carver, 19 Colo. 86, it is said that there is a difference between a franchise and a public office. No appeal to, or writ of error from, this court lies to review a judgment of an inferior court or tribunal rendered in an action for the usurpation of a public office, or in a proceeding involving the right of rival claimants to public office.
The appeal is therefore dismissed.

Appeal Dismissed.